               Case 2:18-cv-01678-RAJ Document 129-1 Filed 05/29/20 Page 1 of 4




1
                                                                     HONORABLE RICHARD A. JONES
2

3

4

5

6                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
7                                           AT SEATTLE

8
      KIMBERLY ANN JOHNSON,
9
                                  Plaintiff,             Case No. 2:18-cv-01678-RAJ
10    v.
                                                         [PROPOSED] AMENDED ORDER
11                                                       GRANTING PLAINTIFF’S PETITION
      ALBERTSONS, LLC,                                   FOR ATTORNEY FEES AND COSTS
12
                                  Defendant.             NOTING DATE: MAY 29, 2020
13

14

15

16            THIS MATTER having come before the undersigned Judge of the above-entitled Court on
17   Plaintiff Kimberly Ann Johnson’s Petition for Attorney Fees and Costs, the Court having reviewed
18   the records and files herein, including the following:
19         1. Plaintiff’s Petition for Attorney Fees and Costs;
20         2. Declaration of Jeffrey L. Needle, and attached Exhibits A-C;
21         3. Declaration of Susan B. Mindenbergs, and attached Exhibits A-B;
22         4. Declaration of Victoria Vreeland, and attached Exhibits A-E;
23         5. Declaration of Christine A. Thomas;
24         6. Defendant’s Response to Plaintiff’s Petition for Attorney Fees and Costs;
25         7. Declaration of Sean D. Jackson in Support of Defendant’s Opposition to Plaintiff’s Petition
26            for Attorney Fees and Costs, with attached exhibits;


      [PROPOSED] AMENDED ORDER GRANTING                                 SUSAN B. MINDENBERGS
      PLAINTIFF’S PETITION FOR ATTORNEY FEES                                   ATTORNEY AT LAW
      AND COSTS                                                         705 SECOND AVENUE, SUITE 1050
                                                                               SEATTLE, WA 98104
      Case No. 2:18-cv-01678-RAJ
                                                                      TEL: (206) 447-1560; FAX: (206) 447-1523
      Page 1 of 4                                                               SUSANMM@MSN.COM
           Case 2:18-cv-01678-RAJ Document 129-1 Filed 05/29/20 Page 2 of 4




1      8. Declaration of David C. Burkett in Support of Defendant’s Opposition to Plaintiff’s Petition

2         for Attorney Fees and Costs; and

3      9. Plaintiff’s Reply;

4      10. Reply Declaration of Susan Mindenbergs, and attached Exhibits 1-3;

5      11. Reply Declaration of Jeffrey Needle, and attached Exhibit 1;

6      And being fully advised, the Court finds as follows:

7      1. Plaintiff’s fee request is reasonable under the standard set forth in Kerr v. Screen Extra

8         Guild, Inc, 526 F.2d 67, 70 (9th Cir. 1975) and Blair v. Washington State University, 108
9         Wn.2d 558, 571, 740 P.2d 1379 (1987);
10     2. Plaintiff is entitled to a multiplier under the standard set forth in Berryman v. Metcalf, 177
11        Wn. App. 644, 666, 312 P.3d 745 (2013);
12     THERFORE, The Court hereby ORDERS, as follows:
13        Plaintiff’s request for fees is granted as follows:
14     a. Jeffrey L. Needle, hourly rate $575;
15     b. Susan B. Mindenbergs, hourly rate $500;
16     c. Christine A. Thomas, hourly rate $175;
17     d. DeShawn Collins, hourly rate $175;
18     e. Lonnie Lopez, hourly rate $175;

19     f. Plaintiff is granted Jeffrey L. Needle’s lodestar for 538.13 hours for a total of $309,424.75;

20     g. Plaintiff is granted a multiplier of ____% for 473.96 hours accrued by Jeffrey L. Needle

21        until March 7, 2020 for a total of $__________.

22     h. Plaintiff is granted Susan B. Mindenbergs’ lodestar request for 1,240.35 hours for a total of

23        $620,175.00;

24     i. Plaintiff is granted a multiplier of ______% for 1,143.15 hours accrued by Susan B.

25        Mindenbergs until March 7, 2020 for a total of $___________;

26     j. Plaintiff is granted fees for the following paralegal work:


     [PROPOSED] AMENDED ORDER GRANTING                              SUSAN B. MINDENBERGS
     PLAINTIFF’S PETITION FOR ATTORNEY FEES                                ATTORNEY AT LAW
     AND COSTS                                                      705 SECOND AVENUE, SUITE 1050
                                                                           SEATTLE, WA 98104
     Case No. 2:18-cv-01678-RAJ
                                                                  TEL: (206) 447-1560; FAX: (206) 447-1523
     Page 2 of 4                                                            SUSANMM@MSN.COM
            Case 2:18-cv-01678-RAJ Document 129-1 Filed 05/29/20 Page 3 of 4




1          1) DeShawn Collins – 82.40 x $175 for a total of $14,420;

2          2) Christine A. Thomas – 533.86 x $175 for a total of 93,425.50;

3          3) Lonnie Lopez – 181.60 x $175 for a total of $31,780.00.

4       k. Plaintiff is granted the costs incurred in this litigation the amount of $40,726.88.

5

6          ENTERED this _____ day of May 2020.

7

8
                                                  HONORABLE RICHARD A. JONES
9                                                 United States District Court Judge

10

11   Presented by:
12   By: /s/ Susan B. Mindenbergs
     Susan B. Mindenbergs, WSBA No. 20545
13
     Law Office of Susan B. Mindenbergs
14   Jeffrey L. Needle, WSBA No. 6346
     Law Office of Jeffrey L. Needle
15   705 Second Avenue, Suite 1050
     Seattle, WA 98104
16
     Telephone: (206) 447-1560
17
     Facsimile: (206) 447-1523
     Email: susanmm@msn.com
18   Email: jneedlel@wolfenet.com
     Attorneys for Plaintiff
19

20

21

22

23

24

25

26



     [PROPOSED] AMENDED ORDER GRANTING                               SUSAN B. MINDENBERGS
     PLAINTIFF’S PETITION FOR ATTORNEY FEES                                 ATTORNEY AT LAW
     AND COSTS                                                       705 SECOND AVENUE, SUITE 1050
                                                                            SEATTLE, WA 98104
     Case No. 2:18-cv-01678-RAJ
                                                                   TEL: (206) 447-1560; FAX: (206) 447-1523
     Page 3 of 4                                                             SUSANMM@MSN.COM
             Case 2:18-cv-01678-RAJ Document 129-1 Filed 05/29/20 Page 4 of 4




1                                      CERTIFICATE OF SERVICE

2           I hereby certify and declare that on May 29, 2020, the foregoing document was

3    electronically filed with the Clerk of the Court using the CM/ECF system, which automatically

4    generated an electronic notification of such filing to all parties in the case who are registered users

5    of the CM/ECF system. I hereby certify that the foregoing document was sent to the following

6    participants:

7
        D. Michael Reilly, WSBA No. 14674
8       Sean D. Jackson, WSBA No. 33615                            Legal Messenger
        Beth G. Joffe, WSBA No. 42782                              Facsimile
9       David G. Hosenpud, pro hac vice                            Electronic Mail
        LANE POWELL PC                                             U.S. First Class Mail
10
        1420 Fifth Avenue, Suite 4200                              eFiling/eService
11
        P.O. Box 91302                                          ⊠   CM/ECF
        Seattle, WA 98111-9402
12      Telephone: (206) 223-7000
        Facsimile: (206) 223-7107
13      Email: reillym@lanepowell.com
        Email: jacksons@lanepowell.com
14
        Email: joffeb@lanepowell.com
15      Email: hosenpudd@lanepowell.com
        Attorneys for Defendant
16

17          The foregoing statement is made under the penalty of perjury under the laws of the United

18   States of America and the State of Washington and is true and correct.

19          DATED this 29th day of May 2020.

20                                                  By: /s/ Christine A. Thomas
                                                    Christine A. Thomas, Paralegal
21
                                                    Law Office of Susan B. Mindenbergs
22
                                                    705 Second Avenue, Suite 1050
                                                    Seattle, WA 98104
23                                                  Telephone: (206) 447-1560
                                                    Facsimile: (206) 447-1523
24                                                  Email: christine@sbmlaw.net
25

26



      [PROPOSED] AMENDED ORDER GRANTING                                SUSAN B. MINDENBERGS
      PLAINTIFF’S PETITION FOR ATTORNEY FEES                                  ATTORNEY AT LAW
      AND COSTS                                                        705 SECOND AVENUE, SUITE 1050
                                                                              SEATTLE, WA 98104
      Case No. 2:18-cv-01678-RAJ
                                                                     TEL: (206) 447-1560; FAX: (206) 447-1523
      Page 4 of 4                                                              SUSANMM@MSN.COM
